{Ml

FILED

UNITED STATES DISTRICT COURT ocr l 5 Zolz
FOR THE DISTRICT 0F COLUMBIA Cl k, , _ -
.,.,::i ::,f..::':,:;':i; 

EDEN ZERE, )
)
Plaintiff, )

> o

v. ) Civil Action No. 109 
)
LEROY CLARKE, M.D., )
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint The Court will grant the application and dismiss the complaint.

The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Eve`n pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). Plaintiffs complaint fails to
meet this minimal pleading standard. The Court is unable to discern a claim against the

defendant, and the complaint makes no demand for relief. Accordingly, the complaint will be

dismissed. An Order accompanies this Me pinion.
DATE:  ’5// lO/ ?»~ 'Unff{d States District Judge